   Case 2:20-cr-00660-SDW Document 9 Filed 08/12/20 Page 1 of 1 PageID: 24
                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY



                                                               CRIM.NO. 2 .' 1 a ` Cr ~ 00 66 a -fDh/




          accordance with Standing Order 2020-06, this Court finds:

_rf,,     at the Defendant (or the Juvenile) has consented to the use of video




ii:a:I:;n:giv:treo]::::[fne::;Ct:gb:°h::::::;h:=°octe::i)e:;[ed]:;::y;,a::;:::;uo'u:t;°anrm
to the interests of justice, for the following specific reasons:




Acrfng::: the proceeding(s) held on this date may be conducted by:
          Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the




          I
following reason:

                    The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                    Other:


The i± is d+rL.I;Qf^ dr lt                           |±Idsbw c=uvrr *i`L C:ul€iLck
Sec=+,o~.

Date:    August 12, 2020                                            s/Susan D. Wigenton
                                                                   Hon. Susan D. Wigenton
                                                                   United States District Judge
